THE           ORNEY       GENERAL
                     OF   TEXAS



                      July 25, 1962

Mr. Fred E. West                  Opinion No. WW-1400
County Attorney
Lubbock County                    He:   Whether the County Auditor
Lubbock, Texas                          should audit the books of
                                        the District Clerk con-
                                        cerning payments received
                                        as a result of divorce
                                        proceedings where the Court
                                        ordered one spouse to make
                                        child support payments to
Dear Mr. West:                          the District Clerk's office.
          In your request for an opinion from this office you
ask a question which we quote as follows:
         "Whether the County Auditor should audit the
    books of the District Clerk concerning payments
    received as a result of divorce proveedings where
    the Court ordered one spouse to make child support
    payments to the District Clerk's office."
           After the County Auditor has assumed his office by
making bond and taking an oath according to the provisions of
Article 1649, Vernon's Civil Statutes, he Is governed by Arti-
cle 1651 which provides in part as follows:
         "The Auditor shall have a general oversight
    of all the books and records of all the officers
    of the county, district or state who may be author-
    ized or required by law to receive or collect any
    money, funds, fees or other property for the use of.
    or belonging to, the county; and he shall see to the
    strict enforcement of the law governing county finances.
    . . .1,
          In addition, Article 1653, Vernon's Civil Statutes,
states as follows:
          "He shall have continual access to and shall
    examine all the books, accounts, reports, vouchers
    and other records of any officer, the orders of the
    commissioners court, relating to finances    of the
    county, and all vouchers given by the trustee of all
    common school districts of the county    and shall in-
    quire into the correctness of same,"
Mr. Fred E. West, page 2 (WW-1400)


          Finally Article 3896, Vernon's Civil Statutes, pro-
vides in part as follows:
          "Each district, county and precinct officer
     shall keep a correct statement of all fees earned
     by him and all sums coming into his hands as depo-
     sits for costs, together with all trust funds placed
     in the registry of the court, fees of office, and
     commissions in a book or in books to be provided
     him for that purpose, in which the officer, at
     the time when such deposits are made or such fees
     and commissions are earned and when any and all
     of such ftindsshall come into his hands. shall
     enter the same; and It shall be the duty of the
     county auditor in counties having a county auditor
     to annually examine the books and accounts of such
     officers and to report his findings to the next
     succeeding grand jury or district court. . . .'I
     TEmphasis added)
          In your letter you make reference to the provisions
of Article 1656a, Vernon's Civil Statutes, Lubbock County,
according to the 1960 Federal Census, had a population of 156,
271. Therefore, the provisions of Article 1656a which specify
the duties of a County Auditor of a county having a population
of 190,000 or more according to the last preceding or future
Federal Census are not applicable to the County Auditor of Lubbock
County.
          Attorney General's Opinion WW-86 (1957), a copy of
which is enclosed, held, pursuant to the provisions of Article
1656a, as originally enacted, that moneys collected by the chief
probation officer of Dallas County for child support in divorce
cases under an order of the District Court should be deposited
with the County Treasurer upon receipt of same, if such Is re-
quired by the County Auditor.
          We have found no express statutory authority for requir-
ing a County Auditor to audit the child support account books of
a District Clerk. However. a arlmarv rule for the construction
of statutes Is to ascertain the give-effect to the intent of the
legislative body. Morris v. Calvertj 329 S.W.2d 117 (Clv.App.
1959, error ref. n.r.~e.).
          It is our opinion that the plain and unambiguous word-
ing of the statutes quoted above clearly shows that It is the
intent of the Legislature that a County Auditor have the duty of
overseeing and examining all the books of all the district offi-
cers In his jurisdiction. Therefore, you are advised that the
County Auditor of Lubbock County has the duty to audit the child
Mr. Fred E. West, page 3 (WW-1400)


support account books of the District Clerk.

                     SUMMARY

          The County Auditor of Lubbock County should
     make an audit of the child support account books
     of the District Clerk.
                               Yours very truly,
                               WILL WILSON
                               Attorney General of Texas




                               Assistant
1RW:mkh:wb
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Mitchell Stevens
Pat Bailey
Jack Goodman
Elmer McVey
APPROVED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore